Name: Commission Regulation (EC) No 398/1999 of 24 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities25. 2. 1999 L 49/15 COMMISSION REGULATION (EC) No 398/1999 of 24 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 25. 2. 1999L 49/16 ANNEX to the Commission Regulation of 24 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 139,3 204 47,4 212 103,1 624 115,7 999 101,4 0707 00 05 068 116,3 999 116,3 0709 10 00 220 283,6 999 283,6 0709 90 70 052 121,0 204 127,5 999 124,3 0805 10 10, 0805 10 30, 0805 10 50 052 38,8 204 40,8 212 36,9 220 27,2 600 48,0 624 54,5 999 41,0 0805 20 10 204 87,1 999 87,1 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 59,4 204 68,7 464 76,8 600 84,6 624 86,5 999 75,2 0805 30 10 052 46,7 600 53,8 999 50,3 0808 10 20, 0808 10 50, 0808 10 90 060 32,4 400 83,3 404 82,7 508 59,4 512 75,8 528 120,3 706 107,2 720 111,6 728 67,1 999 82,2 0808 20 50 388 97,6 400 83,1 512 81,7 528 76,2 624 56,3 999 79,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.